Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                           No. 04-15-00417-CV

                            Richard Cecil PETERSON and Alma Peterson,
                                             Appellants

                                                      v.

                  John Lawrence JIMENEZ, M.D. and Brian Phillip Perry, M.D.,
                                       Appellees

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-CI-08827
                            Honorable Renée Yanta, Judge Presiding 1

     BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED. It is ORDERED that appellees, John Lawrence Jimenez, M.D. and Brian Phillip
Perry, M.D., recover their costs of this appeal from appellants, Richard Cecil Peterson and Alma
Peterson.

        SIGNED June 22, 2016.


                                                       _____________________________
                                                       Marialyn Barnard, Justice




1
  This appeal addresses two summary judgments granted in favor of the appellees. The first summary judgment was
granted in favor of appellee John Lawrence Jimenez, M.D. by the Honorable David Canales. The second summary
judgment was granted in favor of appellee Brian Phillip Perry, M.D. by the Honorable Renée Yanta.